Action to recover specified portions of the proceeds of certain life insurance policies. The proceeds were paid to the defendant on June 26, 1936, and June 29, 1936. The action to recover, based on a breach of alleged agreements, made during the lifetime of the insured, to pay the same to the plaintiff, was begun on July 12, 1945. The defendant moved under rule 107 of the Rules of Civil Practice to dismiss the complaint on the ground that the two causes of action therein were barred by the six-year Statute of Limitations. (Civ. Prac. Act, § 48.) The plaintiff, contended that the ten-year Statute of Limitations was applicable. (Civ. Prac. Act, § 53.) Order denying defendant’s motion to dismiss the complaint reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. The alleged causes of action set out in the complaint are barred by section 48 of the Civil Practice Act. (Mills v. Mills, 115 N. Y. 80; Wood v. Young, 141 N. Y. 211; Keys V. Leopold, 241 N. Y. 189; Cohen v. Hughes, 291 N. Y. 698.) Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.